DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to reply filed on 7/25/22 regarding application 17/290469 that was initially filed on 4/30/21. Claims 53-63, 65-68, and 71-72 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 53 - 56, 59, 61 - 63, 65 - 68, 71, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Puri, US 2017/0155906 A1 (hereinafter Puri) in view of Kadu et al., US 2017/0308996 A1 (hereinafter Kadu).

	As for claim 53, Puri discloses a method of processing configuration data, the method comprising: obtaining, for each image ([0132], e.g., video frames) in a set of images ([0132], e.g., video), residual data ([0132], e.g., enhancement layer and prediction error and prediction error difference signal) based on a first representation ([0132], e.g., enhancement layer and prediction error and prediction error difference signal) of said each image at a first level ([0132], e.g., enhancement layer) of quality in a tiered hierarchy having multiple levels ([0132], e.g., enhancement layer and base layer) of quality and a second representation ([0132], e.g., co-located block from the lower layer) of said image at the first level ([0132], e.g., enhancement layer) of quality, the second representation ([0132], e.g., co-located block from the lower layer) being based on a representation ([0132], e.g., co-located block from the lower layer) of said each image at a second, lower level ([0132], e.g., base layer) of quality in the tiered hierarchy, the residual data being useable by a decoder ([0133], e.g., decoder) to reconstruct, for said each image, the first representation ([0132], e.g., enhancement layer and prediction error and prediction error difference signal) using the second representation ([0132], e.g., co-located block from the lower layer); obtaining, for each image in the set of images, quantisation data ([0102], e.g., quantizer, note the output from the quantizer) indicative of a quantisation level of data useable by the decoder to reconstruct the first representation of the image; obtaining one or more configuration parameters ([0150], e.g., quantizer values and quantizer (qp)) of configuration data relating to processing of the residual data ([0132], e.g., enhancement layer and prediction error and prediction error difference signal), the one or more configuration parameters ([0150], e.g., quantizer values and quantizer (qp)) being useable by the decoder ([0133], e.g., decoder) to reconstruct the first representation for each image in the set of images, outputting the one or more configuration parameters ([0150], e.g., quantizer values and quantizer (qp)) for processing by the decoder ([0133], e.g., decoder) to enable the decoder to reconstruct, for each image in the set of images, the first representation ([0132], e.g., enhancement layer and prediction error and prediction error difference signal) using the second representation ([0132], e.g., co-located block from the lower layer) and the residual data ([0132], e.g., enhancement layer and prediction error and prediction error difference signal) outputting ([0102], e.g., transmission) the quantisation data ([0150], e.g., quantizer values and quantizer (qp)) for processing by the decoder, wherein the number of times the one or more configuration parameters is output for the set of images is less than the number of times the quantisation data is output for the set of images ([0102], e.g., quantizer and [0150], e.g., quantizer values and quantizer (qp), note that the number of quantizer is less than the quantized data).
	Puri does not explicitly disclose the one or more configuration parameters corresponding to multiple images in the set of images; and wherein the number of times the one or more configuration parameters is output for the set of images is less than the number of images in the set of images. 
	However, Kadu teaches the one or more configuration parameters ([0041], e.g., quantization parameters) corresponding to multiple images ([0041], e.g., group of pictures) in the set of images; and wherein the number of times ([0041], e.g., adjust the quantization parameters only at boundaries, note that the number of output is only once per group of pictures) the one or more configuration parameters is output for the set of images ([0041], e.g., group of pictures) is less than the number ([0041], e.g., group of pictures, note the number of images in the group of pictures) of images in the set of images ([0041], e.g., group of pictures).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Puri and Kadu before him/her to modify the efficient and scalable intra video/image coding using wavelets and AVC, modified AVC, VPX, modified VPX, or modified HEVC coding of Puri with the teaching of single-pass and multi-pass-based polynomial approximations for reshaping functions of Kadu with a motivation to increase coding efficiency by taking advantage of the characteristics of the consecutive nature of video prediction in most video compression formats as taught by Kadu ([0041]).

	As for claim 54, most of limitations of this claim have been noted in the rejection of Claim 53. 
	Puri does not explicitly teach the number of times the one or more configuration parameters is output for the set of images is one. 
	However, Kadu teaches the number of times the one or more configuration parameters is output for the set of images is one ([0041], e.g., only at boundaries).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Puri and Kadu before him/her to modify the efficient and scalable intra video/image coding using wavelets and AVC, modified AVC, VPX, modified VPX, or modified HEVC coding of Puri with the teaching of single-pass and multi-pass-based polynomial approximations for reshaping functions of Kadu with a motivation to increase coding efficiency by taking advantage of the characteristics of the consecutive nature of video prediction in most video compression formats as taught by Kadu ([0041]).

	As for claim 55, most of limitations of this claim have been noted in the rejection of Claim 53. 
	Puri does not explicitly teach the one or more configuration parameters is output for a first image only in the set of images. 
	However, Kadu teaches the one or more configuration parameters is output for a first image only in the set of images ([0041], e.g., only at boundaries).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Puri and Kadu before him/her to modify the efficient and scalable intra video/image coding using wavelets and AVC, modified AVC, VPX, modified VPX, or modified HEVC coding of Puri with the teaching of single-pass and multi-pass-based polynomial approximations for reshaping functions of Kadu with a motivation to increase coding efficiency by taking advantage of the characteristics of the consecutive nature of video prediction in most video compression formats as taught by Kadu ([0041]).

	As for claim 56, most of limitations of this claim have been noted in the rejection of Claim 53. 
	Puri does not explicitly teach the one or more configuration parameters comprises image set configuration data corresponding to all of the images in the set of images. 
	However, Kadu teaches the one or more configuration parameters comprises image set configuration data ([0041], e.g., quantization parameters) corresponding to all of the images in the set of images ([0041], e.g., group of pictures).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Puri and Kadu before him/her to modify the efficient and scalable intra video/image coding using wavelets and AVC, modified AVC, VPX, modified VPX, or modified HEVC coding of Puri with the teaching of single-pass and multi-pass-based polynomial approximations for reshaping functions of Kadu with a motivation to increase coding efficiency by taking advantage of the characteristics of the consecutive nature of video prediction in most video compression formats as taught by Kadu ([0041]).

	As for claim 59, most of limitations of this claim have been noted in the rejection of Claim 53. In addition, Puri further discloses the one or more configuration parameters comprises a configuration parameter relating to a transformation operation performed on the residual data ([0099], e.g., DWT).

	As for claim 61, most of limitations of this claim have been noted in the rejection of Claim 53. In addition, Puri further discloses the one or more configuration parameters comprises a configuration parameter relating to an upsampling operation performed, for each image in the set of images, on the representation of the image at the second level of quality ([0182], e.g., upsampled by 2).

	As for claim 62, most of limitations of this claim have been noted in the rejection of Claim 53. In addition, Puri further discloses the one or more configuration parameters comprises a configuration parameter relating to a bit depth associated with the residual data ([0179], e.g., 8-bit bit depth ).

	As for claim 63, most of limitations of this claim have been noted in the rejection of Claim 53. In addition, Puri further discloses the one or more configuration parameters comprises a configuration parameter specifying a resolution of the first representation of the image ([0132], e.g., full resolution).

	As for claim 65, the claim recites a method of the method of claim 53, and is similarly analyzed.

	As for claim 66, the claim recites a method of the method of claim 54, and is similarly analyzed.

	As for claim 67, the claim recites a method of the method of claim 55, and is similarly analyzed.

	As for claim 68, the claim recites a method of the method of claim 56, and is similarly analyzed.

	As for claim 71, most of limitations of this claim have been noted in the rejection of Claim 65. In addition, Puri further discloses receiving, for each image in the set of images, the representation of the image at the second level of quality ([0132], e.g., base layer).

		As for claim 72, Puri discloses an apparatus comprising: one or more hardware processors ([0250], e.g., processor and instruction and [0251], e.g., memory); and  one or more hardware storage devices ([0250], e.g., processor and instruction and [0251], e.g., memory) that store instructions that are executable by the one or more hardware processors to cause the apparatus to:  receive one or more configuration parameters ([0150], e.g., quantizer values and quantizer (qp)) of configuration data relating to processing of residual data ([0132], e.g., enhancement layer and prediction error and prediction error difference signal), the residual data ([0132], e.g., enhancement layer and prediction error and prediction error difference signal) having been obtained, for each image ([0132], e.g., video frames) in a set of images ([0132], e.g., video), based on a first representation ([0132], e.g., enhancement layer and prediction error and prediction error difference signal) of the image at a first level ([0132], e.g., enhancement layer) of quality in a tiered hierarchy having multiple levels ([0132], e.g., enhancement layer and base layer) of quality and a second representation ([0132], e.g., co-located block from the lower layer) of the image at the first level ([0132], e.g., enhancement layer) of quality, the second representation ([0132], e.g., co-located block from the lower layer) being based on a representation ([0132], e.g., co-located block from the lower layer) of the image at a second, lower level ([0132], e.g., base layer) of quality in the tiered hierarchy, the residual data being useable to reconstruct ([0133], e.g., decoder), for each image in the set of images, the first representation ([0132], e.g., enhancement layer and prediction error and prediction error difference signal) using the second representation ([0132], e.g., co-located block from the lower layer), receive quantisation data ([0102], e.g., quantizer, note the output from the quantizer) indicative of a quantisation level of data usable to reconstruct, for each image in the set of images, the first representation of said each image;  process the one or more configuration parameters ([0150], e.g., quantizer values and quantizer (qp)) to reconstruct ([0133], e.g., decoder), for each image in the set of images, the first representation ([0132], e.g., enhancement layer and prediction error and prediction error difference signal) using the second representation ([0132], e.g., co-located block from the lower layer) and the residual data ([0132], e.g., enhancement layer and prediction error and prediction error difference signal), process the quantisation data ([0102], e.g., quantizer, note the output from the quantizer), wherein the number of times the one or more configuration parameters is received for the set of images is less than a number of times the quantisation data is received for the set of images ([0102], e.g., quantizer and [0150], e.g., quantizer values and quantizer (qp), note that the number of quantizer is less than the quantized data).
	Puri does not explicitly disclose the one or more configuration parameters correspond to multiple images in the set of images; wherein the number of times the one or more configuration parameters is received for the set of images is less than the number of images in the set of images. 
	However, Kadu teaches the one or more configuration parameters ([0041], e.g., quantization parameters) correspond to multiple images ([0041], e.g., group of pictures) in the set of images; wherein the number of times ([0041], e.g., adjust the quantization parameters only at boundaries, note that the number of output is only once per group of pictures) the one or more configuration parameters is received for the set of images is less than the number ([0041], e.g., group of pictures, note the number of images in the group of pictures) of images in the set of images ([0041], e.g., group of pictures).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Puri and Kadu before him/her to modify the efficient and scalable intra video/image coding using wavelets and AVC, modified AVC, VPX, modified VPX, or modified HEVC coding of Puri with the teaching of single-pass and multi-pass-based polynomial approximations for reshaping functions of Kadu with a motivation to increase coding efficiency by taking advantage of the characteristics of the consecutive nature of video prediction in most video compression formats as taught by Kadu ([0041]).


	2.	Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Puri in view of Kadu, and further in view of Mendenhall et al., US 5812760 (hereinafter Mendenhall).

	As for claim 57, most of limitations of this claim have been noted in the rejection of Claim 53. 
	Puri as modified by Kadu does not explicitly teach performing byte-wise processing of the one or more configuration parameters. 
	However, Mendenhall teaches performing byte-wise processing of the one or more configuration parameters (col. 4, ll. 38-49, e.g., byte wise).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Puri, Kadu, and Mendenhall before him/her to modify the efficient and scalable intra video/image coding using wavelets and AVC, modified AVC, VPX, modified VPX, or modified HEVC coding of Puri with the teaching of programmable byte wise MPEG systems layer parser of Mendenhall with a motivation to process the data easily by handling a byte as a unit due to the regularity and commonality of the byte format.

	3.	Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Puri in view of Kadu, and further in view of Kosai et al., US 2016/0380851 A1 (hereinafter Kosai).

	As for claim 58, most of limitations of this claim have been noted in the rejection of Claim 53. 
	Puri as modified by Kadu does not explicitly teach arranging the one or more configuration parameters into an integer number of bytes. 
	However, Kosai teaches arranging the one or more configuration parameters into an integer number of bytes ([0003], e.g., arranged in bytes).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Puri, Kadu, and Kosai before him/her to modify the efficient and scalable intra video/image coding using wavelets and AVC, modified AVC, VPX, modified VPX, or modified HEVC coding of Puri with the teaching of heuristics for determining the layout of a procedurally generated user interface of Kosai with a motivation to process the data easily by handling a byte as a unit due to the regularity and commonality of the byte arranging format.

	4.	Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Puri in view of Kadu, and further in view of Lu, US 2015/0156517 A1 (hereinafter Lu).

	As for claim 60, most of limitations of this claim have been noted in the rejection of Claim 59. 
	Puri as modified by Kadu does not explicitly teach the transformation operation comprises a directional decomposition operation performed on the residual data. 
	However, Lu teaches the transformation operation comprises a directional decomposition operation performed on the residual data ([0005], e.g., vertical and horizontal).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Puri, Kadu, and Lu before him/her to modify the efficient and scalable intra video/image coding using wavelets and AVC, modified AVC, VPX, modified VPX, or modified HEVC coding of Puri with the teaching of image encoding system and method thereof of Lu with a motivation to process the data easily and quickly by using one dimensional operation over two dimensional data.

Response to Arguments
Applicant argues that the rejection under U.S.C. § 101 is overcome, and the argument is persuasive in view of the amendment, thus, the rejection is withdrawn.

Applicant 's other arguments filed 7/25/22 have been fully considered but they are not persuasive.
	The applicant argues with respect to claim 53 that Puri does not describe the number of times the configuration parameters is output is less than a number of times the quantisation data is output. Examiner respectfully disagrees. Although Applicant argues that there is no relationship between configuration parameter and quantisation data, quantization parameter is a subset of configuration parameter because the quantization parameters change the configuration of the system. With respect to the Applicant’s argument that the number of configuration parameter output is less than that of quantization data output, as Applicant admits, there is a single quantizer shown in Fig. 3A and the quantizer is sent to the receiver as indicated in [0150], thus, it is sent once. Meanwhile, the number of data to be sent is more than one because a block consists of multiple data.  Therefore, the relation limitation is taught by Puri.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Wu, US 2014/0205008 Ai discloses method for encoding and/or decoding
images on macroblock level using intra-prediction.

Conclusion
        Applicant 's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485